 
Exhibit 10.1
 
 
SOUTH AMERICAN GOLD CORP.
2010 INCENTIVE COMPENSATION PLAN
 
I.              INTRODUCTION.
 
1.01       Purpose.  The South American Gold Corp. 2010 Incentive Compensation
Plan (the "Plan") is intended to provide incentives that will attract and retain
the best available (a) directors of South American Gold Corp. (the “Company”),
(b) employees of the Company or any Subsidiary that now exists or hereafter is
organized or acquired by the Company, and (c) appropriate third parties who can
provide valuable services to the Company, provide additional incentive to such
persons and promote the success and growth of the Company.  These purposes may
be achieved through the grant of Options to purchase Common Stock of the
Company, the grant of Stock Appreciation Rights, the grant of Restricted Stock
Awards, the grant of Performance Stock Awards and the grant of Phantom Stock
Awards, as described below.
 
1.02        Effective Date.  The effective date of the Plan shall be November 9,
2010.
 
II.            DEFINITIONS.
 
2.01         “Award” means an Incentive Stock Option, Non-Qualified Stock
Option, Stock Appreciation Right, Restricted Stock Award, Performance Stock
Award or Phantom Stock Award, as appropriate.
 
2.02          “Award Agreement” means the agreement between the Company and the
Grantee specifying the terms and conditions as described thereunder.
 
2.03          “Board” means the Board of Directors of South American Gold Corp.
 
2.04         “Change in Control” means a change in ownership or control of the
Company effected through any of the following transactions:  (a) a statutory
share exchange, merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction;  (b) any stockholder
approved transfer or other disposition of all or substantially all of the
Company’s assets (whether held directly or indirectly through one or more
controlled subsidiaries) except to or with a wholly-owned subsidiary of the
Company); or (c) the acquisition, directly or indirectly by any person or
related group of persons of beneficial ownership (within the meaning of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to transactions with the Company’s
stockholders.
 
2.05            “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
2.06           “Committee” means the committee described in Article IV or the
person or persons to whom the committee has delegated its power and
responsibilities under Article IV.
 
2.07            “Common Stock” or “Stock” means the common stock, $0.001 par
value, of the Company.
 
2.08            “Company” means South American Gold Corp., a Nevada corporation.
 
2.09            “Fair Market Value” means, as of any date of determination, (a)
the closing sale price of a share of Stock on the recognized market or quotation
system on which the trading prices of Stock are traded or quoted at the relevant
time as reported on the composite list used by The Wall Street Journal for
reporting stock prices, or (b) if no such sale shall have been made on that day,
on the last preceding day on which there was such a sale. If such Stock is not
then listed or quoted as referenced above, Fair Market Value shall be an amount
determined in good faith by the Committee.
 
2.10             “Grant Date” means the date on which an Award is deemed
granted, which shall be the date on which the Committee authorizes the Award or
such later date as the Committee shall determine in its sole discretion.
 
2.11             “Grantee” means an individual who has been granted an Award.
 
2.12             “Incentive Stock Option” or “ISO” means an option that is
intended to meet the requirements of Section 422 of the Code and regulations
thereunder.  No Option may be treated as an Incentive Stock Option unless the
Plan is approved by the Company's shareholders.
 
2.13             “Non-Qualified Stock Option” or “NSO” means an option other
than an Incentive Stock Option.
 
2.14             “Option” means an Incentive Stock Option or Non-Qualified Stock
Option, as appropriate.
 
2.15             “Performance Goal” means a performance goal established by the
Committee prior to the grant of an Award that is based on the attainment of
goals relating to one or more of the following business criteria measured on an
absolute basis or in terms of growth or reduction:  return on assets employed
("ROAE"), earnings per share, total shareholder return, net income (pre-tax or
after-tax and with adjustments as stipulated), return on equity, return on
capital employed, return on assets, return on tangible book value, operating
income, earnings before depreciation, interest, taxes and amortization
(“EBITDA”), loss ratio, expense ratio, stock price, economic value added,
operating cash flow and such other subjective or objective performance goals,
including individual goals, that it deems appropriate.
 
2.16             “Performance Stock Award” means an Award under Article VIII of
the Plan, that is conditioned upon the satisfaction pre-established performance
goals.
 
2.17             “Phantom Stock Award” means the right to receive in cash the
Fair Market Value of a share of Common Stock under Article IX of the Plan.
 
2.18             “Plan” means the South American Gold Corp. 2010 Incentive
Compensation Plan as set forth herein, as it may be amended from time to time.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
2.19              “Restricted Stock Award” means a restricted stock award under
Article VII of the Plan.
 
2.20               “Stock Appreciation Right” or “SAR” means the right to
receive cash or shares of Common Stock based upon the excess of the Fair Market
Value of one share of Common Stock on the date the SAR is exercised over the
grant price (which shall be not less than the Fair Market Value of a share of
Common Stock on the Grant Date).
 
2.21               “Subsidiary” means any corporation in which the Company or
another entity qualifying as a Subsidiary within this definition owns 50% or
more of the total combined voting power of all classes of stock, or any other
entity (including, but not limited to, partnerships and joint ventures) in which
the Company or another entity qualifying as a Subsidiary within this definition
owns 50% or more of the combined equity thereof.
 
III.           SHARES SUBJECT TO AWARD.
 
3.01                Share Limit.  Subject to adjustment as provided in Section
3.02 below, the number of shares of Common Stock of the Company that may be
issued under the Plan shall not exceed five million (5,000,000) shares (the
"Share Limit"), all of which may be issued in the form of Incentive Stock
Options; provided that no individual may be granted Awards covering, in the
aggregate, more than one million (1,000,000) shares of Common Stock in any
calendar year.  If any Award granted under this Plan is canceled, terminates,
expires, or lapses for any reason, any shares subject to such Award again shall
be available for the grant of an Award under the Plan.  Any Awards or portions
thereof that are settled in cash and not in shares of Common Stock shall not be
counted against the foregoing Share Limit.
 
3.02                Changes in Common Stock.  If any stock dividend is declared
upon the Common Stock, or if there is any stock split, stock distribution, or
other recapitalization of the Company with respect to the Common Stock,
resulting in a split or combination or exchange of shares, the Committee shall
make or provide for such adjustment in the number of and class of shares that
may be delivered under the Plan, and in the number and class of and/or price of
shares subject to outstanding Awards as it may, in its discretion, deem to be
equitable.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
IV.           ADMINISTRATION.
 
4.01          Administration by the Committee.  For purposes of the power to
grant Awards to Company directors, the Committee shall consist of the entire
Board.  For other Plan purposes, the Plan shall be administered by a committee
designated by the Board to administer the Plan and shall be the Compensation
Committee of the Board.  The Committee shall be constituted to permit the Plan
to comply with the provisions of Rule 16b-3 under the Securities Exchange Act of
1934, as amended or any successor rule, and Section 162(m) of the Code.  A
majority of the members of the Committee shall constitute a quorum.  The
approval of such a quorum, expressed by a vote at a meeting held either in
person or by conference telephone call, or the unanimous consent of all members
in writing without a meeting, shall constitute the action of the Committee and
shall be valid and effective for all purposes of the Plan.
 
4.02          Committee Powers.  The Committee is empowered to adopt such rules,
regulations and procedures and take such other action as it shall deem necessary
or proper for the administration of the Plan.  The Committee shall also have
authority to interpret the Plan, and the decision of the Committee on any
questions concerning the interpretation of the Plan shall be final and
conclusive.  The Committee may consult with counsel, who may be counsel for the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.  Subject to the provisions of the Plan, the
Committee shall have full and final authority to:
 
(a)    
designate the persons to whom Awards shall be granted;

 
(b)    
grant Awards in such form and amount as the Committee shall determine;

 
(c)    
impose such limitations, restrictions and conditions upon any such Award as the
Committee shall deem appropriate;

 
(d)    
waive in whole or in part any limitations, restrictions or conditions imposed
upon any such Award as the Committee shall deem appropriate; and

 
(e)    
modify, extend or renew any Award previously granted.

 
4.03          Delegation by Committee. The Committee may delegate all or any
part of its responsibilities and powers to any executive officer or officers of
the Company selected by it.  Any such delegation may be revoked by the Board or
by the Committee at any time.
 
V.            STOCK OPTIONS.
 
5.01          Granting of Stock Options.  Options may be granted to non-employee
directors of the Company, officers and key employees of the Company and any of
its Subsidiaries, and to appropriate third parties who can provide valuable
services to the Company.  In selecting the individuals to whom Options shall be
granted, as well as in determining the number of Options granted, the Committee
shall take into consideration such factors as it deems relevant pursuant to
accomplishing the purposes of the Plan.  A Grantee may, if he or she is
otherwise eligible, be granted an additional Option or Options if the Committee
shall so determine.  Option grants under the Plan shall be evidenced by an Award
Agreement in such form and containing such provisions as are consistent with the
Plan as the Committee shall from time to time approve.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
5.02           Type of Option.  At the time each Option is granted, the
Committee shall designate the Option as an Incentive Stock Option or a
Non-Qualified Stock Option. Any Option designated as an Incentive Stock Option
shall comply with the requirements of Section 422 of the Code, including the
requirement that the Plan be approved by the Company's shareholders.  If
required by applicable tax rules regarding a particular grant, to the extent
that the aggregate Fair Market Value (determined as of the date an Incentive
Stock Option is granted) of the shares with respect to which an Incentive Stock
Option grant under this Plan (when aggregated, if appropriate, with shares
subject to other Incentive Stock Option grants made before said grant under this
Plan or another plan maintained by the Company or any ISO Group member) is
exercisable for the first time by an optionee during any calendar year exceeds
$100,000 (or such other limit as is prescribed by the Code), such option grant
shall be treated as a grant of Non-Qualified Stock Options pursuant to Code
Section 422(d).
 
5.03           Option Terms.  Each option grant Award Agreement shall specify
the number of Options being granted; one option shall be deemed granted for each
share of stock.  In addition, each option grant Award Agreement shall specify
the exercisability and/or vesting schedule of such options, if any.  No
Incentive Stock Option shall be exercisable in whole or in part more than ten
years from the date it is granted.
 
5.04           Purchase Price.  The purchase price for a share subject to Option
shall not be less than 100% of the Fair Market Value of the share on the date
the Option is granted, provided, however, the purchase price of an Incentive
Stock Option shall not be less than 110% of the Fair Market Value of such share
on the date the Option is granted if the Grantee then owns (after the
application of the family and other attribution rules of Section 424(d) or any
successor rule of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company.
 
5.05           Method of Exercise.  An Option that has become exercisable may be
exercised from time to time by written notice to the Company stating the number
of shares being purchased and accompanied by the payment in full of the Option
price for such shares.  The purchase price may be paid (a) in cash, (b) by
check, (c) with the approval of the Committee, or if the applicable Agreement so
provides, by delivering shares of Common Stock (“Delivered Stock”), (d) by
surrendering to the Corporation shares of Common Stock otherwise receivable upon
exercise of the Stock Option (a “Net Exercise”), or (e) any combination of the
foregoing.  For purposes of the foregoing, Delivered Stock shall be valued at
its Fair Market Value determined as of the business day immediately preceding
the date of exercise of the Stock Option and shares of Common Stock used in a
Net Exercise shall be valued at their Fair Market Value determined as of the
date of exercise of the Stock Option. No Participant shall be under any
obligation to exercise any Stock Option hereunder.
 
VI.           STOCK APPRECIATION RIGHTS.
 
6.01           Granting of SARs.  The Committee may, in its discretion, grant
SARs to non-employee directors of the Company, to officers and key employees of
the Company and any of its Subsidiaries, and to well as appropriate third
parties who can provide valuable services to the Company.
 
6.02           SAR Terms.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the number of SARs granted, the grant price (which
shall be not less than the Fair Market Value of a share of Common Stock on the
Grant Date), the term of the SAR, and such other provisions as the Committee
shall determine.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
6.03           Method of Exercise.  An SAR that has become exercisable may be
exercised by written notice to the Company stating the number of SARs being
exercised.
 
6.04           Payment upon Exercise.  Upon the exercise of SARs, the Grantee
shall be entitled to receive an amount determined by multiplying (a) the
difference obtained by subtracting the grant price from the Fair Market Value of
a share of Common Stock on the date of exercise, by (b) the number of SARs
exercised.  At the discretion of the Committee, the payment upon the exercise of
the SARs may be in cash, in shares of Common Stock of equivalent value (valued
at the Fair Market Value of the Common Stock on the date of exercise), or in
some combination thereof.  The number of available shares under Section 3.01
shall not be affected by any cash payments.
 
VII.          RESTRICTED STOCK AWARDS.
 
7.01           Administration.  Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan.  The Committee
shall determine the eligible persons to whom and the time or times at which
grants of Restricted Stock will be made, the number of shares of restricted
Common Stock to be awarded, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards.  The
Committee may condition the grant of Restricted Stock upon the attainment of
Performance Goals so that the grant qualifies as “performance-based
compensation” within the meaning of Section 162(m) of the Code.  The Committee
may also condition the grant of Restricted Stock upon such other conditions,
restrictions and contingencies as the Committee may determine.  The provisions
of Restricted Stock Awards need not be the same with respect to each recipient.
 
7.02           Registration.  Any Restricted Stock Award granted hereunder may
be evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
shares of Restricted Stock, such certificate shall be registered in the name of
the Grantee and shall bear an appropriate legend (as determined by the
Committee) referring to the terms, conditions and restrictions applicable to
such Restricted Stock. In the event such Restricted Stock is issued in
book-entry form, the depository and the Company’s transfer agent shall be
provided with notice referring to the terms, conditions and restrictions
applicable to such Restricted Stock, together with such stop-transfer
instructions as the Committee deems appropriate.
 
7.03            Terms and Conditions.  Restricted Stock Awards shall be subject
to the following terms and conditions:
 
(a)    
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Restricted Stock Award.

 
(b)    
Except to the extent otherwise provided in the applicable Award Agreement and
(c) below, the portion of the Award still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s service for any reason.

 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
(c)    
In the event of hardship or other special circumstances of a Grantee whose
employment is terminated (other than for cause), the Committee may waive in
whole or in part any or all remaining restrictions with respect to such
Grantee’s shares of Restricted Stock.

 
(d)    
If and when the applicable restrictions lapse, unlegended certificates for such
shares shall be delivered to the Grantee.

 
(e)    
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award.

 
7.04         Rights as Shareholder.  A Grantee receiving a Restricted Stock
Award shall have all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any cash
dividends.  Unless otherwise determined by the Committee, cash dividends shall
be automatically paid in cash and dividends payable in stock shall be paid in
the form of additional Restricted Stock.
 
VIII.        PERFORMANCE STOCK AWARDS.
 
8.01          Administration.  Performance Stock Awards entitle a Grantee to
receive shares of Common Stock if predetermined conditions are satisfied.  The
Committee shall determine the eligible employees and appropriate third parties
to whom and the time or times at which Performance Stock Awards will be made,
the number of shares to be awarded, the time or times within which such Awards
may be subject to forfeiture and any other terms and conditions of the
Awards.  The Committee may condition the grant of a Performance Stock Award upon
the attainment of Performance Goals so that the grant qualifies as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.  The Committee may also condition the grant of a Performance Stock Award
upon such other conditions, restrictions and contingencies as the Committee may
determine.  The provisions of Performance Stock Awards need not be the same with
respect to each recipient.
 
8.02           Terms and Conditions.  Performance Stock Awards shall be subject
to the following terms and conditions:
 
(a)    
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Performance Stock Award.

 
(b)    
Except to the extent otherwise provided in the applicable Award Agreement and
(c) below, the portion of the Award still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s service for any reason.

 
(c)    
In the event of hardship or other special circumstances of a Grantee whose
employment is terminated (other than for cause), the Committee may waive in
whole or in part any or all remaining restrictions with respect to such
Grantee’s Performance Stock Award.

 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
(d)    
If and when the applicable restrictions lapse, if any, unlegended certificates
for such shares shall be delivered to the Grantee.

 
(e)    
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award, if any.

 
IX.          PHANTOM STOCK AWARDS.
 
9.01          Administration.  Phantom Stock Awards entitle a Grantee to receive
cash payments based upon the Fair Market Value of shares of Common Stock if
predetermined conditions are satisfied.  The Committee shall determine the
eligible employees and appropriate third parties to whom and the time or times
at which Phantom Stock Awards will be made, the number of shares to be covered
by the Award, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards.  The Committee may
condition the grant of a Phantom Stock Award upon the attainment of Performance
Goals so that the grant qualifies as “performance-based compensation” within the
meaning of Section 162(m) of the Code.  The Committee may also condition the
grant of a Phantom Stock Award upon such other conditions, restrictions and
contingencies as the Committee may determine.  The provisions of Phantom Stock
Awards need not be the same with respect to each recipient.
 
9.02          Terms and Conditions.  Phantom Stock Awards shall be subject to
the following terms and conditions:
 
(a)    
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Phantom Stock Award.

 
(b)    
Except to the extent otherwise provided in the applicable Award Agreement and
(c) below, the portion of the Award still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s service for any reason.

 
(c)    
In the event of hardship or other special circumstances of a Grantee whose
employment is terminated (other than for cause), the Committee may waive in
whole or in part any or all remaining restrictions with respect to such
Grantee’s Phantom Stock Award.

 
(d)    
If and when the applicable restrictions lapse, the Company shall pay to Grantee
an amount equal to the Fair Market Value of a share of Common Stock multiplied
by the number of shares covered by the Award for which the restrictions have
then lapsed.

 
(e)    
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award.

 
X.            EFFECT OF CORPORATE TRANSACTIONS.
 
10.01         Merger, Consolidation or Reorganization.  In the event of a
merger, consolidation or reorganization with another corporation in which the
Company is not the surviving corporation or a merger, consolidation or
reorganization involving the Company in which the Common Stock ceases to be
publicly traded, the Committee shall, subject to the approval of the Board, or
the board of directors of any corporation assuming the obligations of the
Company hereunder, take action regarding each outstanding and unexercised Award
pursuant to either clause (a) or (b) below:
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
(a)    
Appropriate provision may be made for the protection of such Award by the
substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that the excess of the aggregate Fair Market Value
of the shares subject to such Award immediately before such substitution over
the exercise price thereof is not more than the excess of the aggregate fair
market value of the substituted shares made subject to Award immediately after
such substitution over the exercise price thereof; or

 
(b)    
The Committee may cancel such Award.  In the event any Option or SAR is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash (less normal
withholding taxes) equal to the excess of (i) the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event over (ii) the exercise price of such
option or the grant price of the SAR, multiplied by the number of shares subject
to such Award.  In the event any other Award is canceled, the Company, or the
corporation assuming the obligations of the Company hereunder, shall pay the
Grantee an amount of cash or stock, as determined by the Committee, based upon
the value, as determined by the Committee, of the property (including cash)
received by the holder of a share of Company Stock as a result of such event. No
payment shall be made to a Grantee for any Option or SAR if the purchase or
grant price for such Option or SAR exceeds the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event.

 
10.02           Change in Control.  Notwithstanding any provision in the Plan to
the contrary, unless the particular Award Agreement provides otherwise, the
unvested Awards held by each Grantee shall automatically become vested upon the
occurrence, before the expiration or termination of such Award, of a Change in
Control.  Further, the Committee shall have the right to cancel such Awards and
pay the Grantee an amount determined under Section 10.01(b) above.
 
XI.          MISCELLANEOUS.
 
11.01             Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Grantee to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising as a result of this Plan. With respect to withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock or the payment of Performance Stock, Grantees may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
11.02            No Employment or Retention Agreement Intended.  Neither the
establishment of, nor the awarding of Awards under this Plan shall be construed
to create a contract of employment or service between any Grantee and the
Company or its Subsidiaries; it does not give any Grantee the right to continued
service in any capacity with the Company or its Subsidiaries or limit in any way
the right of the Company or its Subsidiaries to discharge any Grantee at any
time and without notice, with or without cause, or to any benefits not
specifically provided by this Plan, or in any manner modify the Company’s right
to establish, modify, amend or terminate any profit sharing or retirement plans.
 
11.03            Non-transferability of Awards.  Any Award granted hereunder
shall, by its terms, be non-transferable by a Grantee other than by will or the
laws of descent and shall be exercisable during the Grantee’s lifetime solely by
the Grantee or the Grantee’s duly appointed guardian or personal
representative.  Notwithstanding the foregoing, the Committee may permit a
Grantee to transfer a Non-Qualified Stock Option or SAR to a family member or a
trust or partnership for the benefit of a family member, in accordance with
rules established by the Committee.
 
11.04            Securities Laws.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. The Committee may impose such conditions on any shares of Common Stock
issuable under the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Grantee to represent and warrant at
the time of issuance or transfer that the shares of Common Stock are being
acquired only for investment purposes and without any current intention to sell
or distribute such shares.
 
11.05            Rights as Shareholder.  A Grantee receiving a Performance Stock
Award shall not be deemed the holder of any shares covered by the Award, or have
any rights as a shareholder with respect thereto, until such shares are issued
to him/her following the lapse of the applicable restrictions, if any.
 
11.06            Dissolution or Liquidation.  Upon the dissolution or
liquidation of the Company, any outstanding Awards theretofore granted under
this Plan shall be deemed canceled.
 
11.07            Controlling Law.  The law of the State of Nevada, except its
law with respect to choice of law, shall be controlling in all matters relating
to the Plan.
 
11.08            Termination and Amendment of the Plan.  The Board may from time
to time amend, modify, suspend or terminate the Plan; provided, however, that no
such action shall impair without the Grantee’s consent any Award theretofore
granted under the Plan.
 
 


 
- 10 -

--------------------------------------------------------------------------------

 